 20DECISIONS OF, NATIONAL LABOR RELATIONS BOARDAs-the Board';fprther stated it; could'not overlook the possibility that Storey's physicaldisabilitymade him unfit to perform his maintenance workat the time his activeemployment ceased-(December 18, 1962).Accordingly,I consider the question before me to be:Did Storey's physical disa-bility render him unfit to perform his maintenance work at the time his activeemployment ceased on December 18, 1962.The backpay specificationadmittedthatStorey was unavailable for employment due to an injury from December 18, 1962,through January 8, 1963.On January 8, 1963,Storey's physician reported he wasable to stand,walk, or.bend down occasionally,but not frequently,and that heshould not work in an awkward position.The record shows and Storey admittedthere were times when it was necessary for a maintenance man to work in an awkwardposition.The Respondent decided,on January 9, 1963,that'he would not be ableto perform the full duties of a maintenance man.I therefore find that Storey's physical condition made him unfit to perform main-tenance work at the time his active employment ceased on December 18, 1962,and consequently his right to backpay did not extend beyond the fourth quarter of1962.The amount of backpay owing by Respondent to David Storey is thereforefixed at the sum of $207.66 as set forth in Appendix 4, page 2,of the backpay specifi-cation.The amount of backpay owing to Roger Markle which is not controvertedis fixed at the sum of$547.67 as set forth in Appendix 3, page 3, of the backpayspecification.RECOMMENDED ORDERIt is hereby recommended that the Board adopt the foregoing findings and con-clusions and order the'Respondent to pay Roger Markle.the sum of$547.67 andDavid Storey the sum of$207.66.Both sums are to bear interest at the rate of6 percent as, directed by the Board.Young Men's Christian Association of Portland,OregonandOffice Employees International Union,AFL-CIO, Local No. 11.Case No. A 0-71. February 17, 1964ADVISORY OPINION.This is a petition filed on December 26, 1963, by Young Men'sChristian Association of Portland, Oregon, herein called the Peti-tioner, for an advisory opinion in conformity with Section 102.98 and102.99 of the National Labor Relations Board's Rules and Regula-tions, Series 8, as amended.Thereafter, on December 30, 1963, OfficeEmployees International Union, AFL-CIO, Local No. 11, hereinBy letter dated January 9, 1964, the Petitioner advised that it was nottaking a position on the jurisdictional issue herein.In pertinent part, the petition, response, and letter of January 9,1964,allege asfollows :1.There is presently pending before the Oregon State Labor-Management Relations Board, herein called the State Board, a repre-sentation petition .(Case No. 12-63) filed by the Petitioner allegingthat on November 8, 1963, the Union claimed recognition as the bar-gaining representative of the office, clerical, and closely related em=ployees at the Petitioner's several branches and offices within theMetropolitan Portland, Oregon,area..146 NLRB.No. 2. YOUNG MEN'S CHRISTIAN .ASSN. OF PORTLAND, OREG.21.2.*The Petitioner,, a member of a "world-wide fellowship of youthand adults," is a nonprofit, charitable organization, organized underOregon law. it is a Christian community-service institution, engagedin 'performing--broad community, educational, and, youth services inthe Metropolitan Portland- area. It provides facilities and rendersservices for the!establishment of summer. camps, clubs, and groups foryouths such as some 600 Tri-Hi-Y Clubs.At its six branches, thePetitioner provides physical education facilities, youth counseling,and secondary activities.At one of the branches, it also operates a'coffeeshop and residence facilities which are offered to the young menin conjunction with its program.3.During the calendar year 1962, `the Petitioner's gross revenuewas derived as follows :19621.Membership and service (program) fees ----------$221,3872.Specialmemberships____________________________13,6563.Building rentals (special occasions for local groups) -13,6324.Treasurer's fund (trust income)___________________33,9575.Portland United Good Neighbors_________________156,0006.Summer and day camps, World Service, incidentalmerchandise sales, and miscellaneous income------82,9207.Residence service________________________________136,6558.Coffeeshop ______________________________________118,760During the first .9 months of 1963, the Petitioner's total revenue indi-cated no significant departure from the above figures; and during thatperiod, the Petitioner derived revenue in the amount of $203,441 fromits residence service and coffeeshop.4.The State board has made no findings with respect to the afore-said commerce data.5.The Union has generally denied the allegations of the petitionfor Advisory Opinion because of insufficient information to form abelief.6.Although it does not take a, definite position as to whether theBoard should or should not assert jurisdiction herein, the Petitionerappears to imply that the Board should not. Thus, it contends that,under the Board'sColumbia Universitydecision,' it is questionablewhether, in view of the Petitioner's activities, purposes, and character,the assertion of jurisdiction would effectuate the policies of the Act.The Petitioner further contends that its activities are incident to itsbroad civic and religious purposes and therefore would not be purelycommercial within the meaning ofColumbia Universitydoctrine.. Onthe other hand, the Union contends that, while the Petitioner maybe a nonprofit, charitable institution, it is part of a national organiza-tion and is engaged in a commercial enterprise whose operations meetthe discretionary standards established by the Board.IThe Truateea of Columbia University in the City of New York,97 NLRB 424. 22DECISIONS OF NATIONAL LABOR RELATIONS.BOARD7..No proceeding involving this same matter is presently pendingbefore the Board.On the basis of the above, the Board is of the opinion that:1.The Petitioner is a nonprofit, Christian oriented, charitableorganization, engaged in the performance of broad community, ed-'ucational, and youth services. in the metropolitan area of Portland,Oregon.2.A corporation's nonprofit status is not the controlling considera-tion and the Board will not exempt a nonprofit organization fromthe operation of the Act when the particular activities involved arecommercial in the generally accepted sense.2 It has been, however, theBoard's general practice to exclude nonprofit institutions from thecoverage of the Act when they are engaged in noncommercial activities.Congress was aware of this general practice and indicated itsapproval thereof when it enacted the Taft-Hartley Act, amended Sec-tion 2(2) to exclude expressly only one category, nonprofit corpora-tions operating hospitals, from the statutory definition of "em-ployer" 8 In theColumbia Universitycase, where a union sought torepresent clerical employees of the University's libraries, the Board,.guided by this legislative history, concluded that it would not effectu-ate the policies of the Act to assert jurisdiction "over a nonprofiteducational institutionwhen the activities involved are noncom-mercial in nature and intimately connected with the charitable pur-poses and educational activities of the institution." 4TheColumbiaUniversityprecedent governs herein.The Petitioner is a nonprofit,charitable, community institution and the activities which gave riseto the State board's representation proceeding are intimately con-nected with and incidental to the Petitioners broad basic noncom-mercial, civic, and religious purposes.Under these circumstances, wedo not believe it would effectuate the policies of the Act for the Boardto invoke its jurisdiction over a nonprofit, charitable, and religiouslyoriented institution where the activities involved are noncommercialin nature and are intimately connected with the civic, educational,,charitable, and religious activities of that institution.Accordingly, the parties are advised under Section 102.103 of theBoard's Rules and Regulations, Series 8, as amended, that, on the al-legations here present, the Board would not assert jurisdiction overthe Petitioner with respect -to the activities concerned herein.2 SeeWoods Hole Oceanographic'Institution,143 NLRB568, and casescitedin foot-notes 21 and 22;LaborRelations Commission of the CommonwealthofMassachusetts(Massachusetts Hospital Service,Inc.),138 NLRB 1329.8H. Rept. 510, 80th Cong.,1st sess.,p. 32; 1 Legislative History of the LaborManage-ment RelationsAct, 1947,pp. 505, 536.See alsoWoodsHole Oceanographic Institution,supra,footnote20;The Trustees of Columbia University in the Cityof New York,supra;OfficeEmployees International'Union,Local 11 v. N.L.R.B.,353 U.S. 313, 318-319.4 The Trustees of Columbia University in theCity of New York,supra,at 427;see alsoShelteredWorkshops of San Diego,Inc.,126 NLRB 961,963-964.